Filed 12/9/15 P. v. Diaz CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B265291
                                                                            (Super. Ct. No. 1420510)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

JORGE LUIS DIAZ,

     Defendant and Appellant.



                   Jorge Luis Diaz appeals his conviction by plea to rape, resulting in a six
year state prison sentence. (Pen. Code, § 261, subd. (a)(2).)1 The trial court awarded 303
days actual custody plus 46 days conduct credits and denied appellant’s motion for
additional credit. Appellant was ordered, among other things, to pay victim restitution
(§ 1202.4, subd. (f)), a $240 restitution fine (§ 1202.4, subd. (b)) and a $240 parole
revocation fine (§ 1202.45).
                   We appointed counsel to represent appellant on this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.
                   On October 20, 2015, we advised appellant that he had 30 days within
which to personally submit any contentions or issues which he wished us to consider.
We have received no response from appellant.


1
    All statutory references are to the Penal Code.
              We have examined the entire record and are satisfied that appellant’s
attorney has fully complied with his responsibilities and that no arguable issues exist.
(People v. Wende (1979) 25 Cal.3d 436, 441; People v. Kelly (2006) 40 Cal.4th 106, 125-
126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                          YEGAN, J.


We concur:



              GILBERT, P.J.



              PERREN, J.




                                             2
                               Michael Carrozzo, Judge

                       Superior Court County of Santa Barbara

                           ______________________________




            Richard B.Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.




                                         3